Citation Nr: 0914571	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes of the left knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for instability of the left knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for chronic strain with low back pain.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1980 to 
June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2003 
and April 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville.  In the July 2003 rating 
decision the RO granted service connection for degenerative 
changes of the left knee with an evaluation of 10 percent 
effective May 16, 2003, and service connection for chronic 
strain with low back pain with an evaluation of 10 percent 
effective May 16, 2003.  In the April 2004 rating decision 
the RO granted service connection for instability of the left 
knee with an evaluation of 10 percent effective May 16, 2003.  

In a March 2005 rating decision the RO granted an earlier 
effective date of January 6, 2003, for service connection for 
degenerative changes of the left knee and instability of the 
left knee.

In July 2007 the Board denied the Veteran's appeals for 
ratings in excess of 10 percent, each, for left knee 
degenerative changes, left knee instability, and chronic 
strain with low back pain.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).

In January 2009 the parties filed a Joint Motion for Remand, 
and in an Order dated in January 2009 the Court vacated and 
remanded the Board's July 2007 decision.

The Board notes that in correspondence received by the Board 
in March 2009 the Veteran's attorney argued that "VA failed 
to develop a reasonably raised claim for a total disability 
based on individual unemployability rating based on 
individual unemployability (TDIU), and the Board failed to 
correct this error."  However, review of the record reveals 
that the issue of individual unemployability was adjudicated 
and denied by the RO in January 2006, and the Veteran did not 
appeal this denial prior to the Board's July 2007 review.  
There was also no lay or medical evidence, subsequent to the 
January 2006 rating decision, that could be construed as a 
new claim for TDIU.  Consequently, the Board did not have 
jurisdiction over the matter when it issued its July 2007 
decision.  However, the May 2009 correspondence does reflect 
a new claim for TDIU and is, accordingly, referred back to 
the RO for adjudication.


FINDINGS OF FACT

1.  The Veteran has forward flexion of the lumbar spine 
beyond 60 degrees and does not wear a jury mast or full leg 
braces; is not bedridden; does not have muscle spasm or 
numbness; and does not have loss of lateral spine motion, 
marked deformity of the lumbar spine, or ankylosis; but his 
chronic low back pain is productive of mild to moderate 
limitation of motion of the lumbar spine.

2.  The Veteran has left knee range of motion from zero to 
140 degrees with pain on flexion of the left knee past 120 
degrees and mild instability of his Lachman's and anterior 
drawer signs; along with additional pain and limitation of 
motion with repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent, but no higher, for chronic strain with low back pain 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5285-5295 (as in effect prior to 
September 26, 2003), and Diagnostic Codes 5235-5243 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for instability of the left knee associated 
with instability of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.59, 4.71a, Diagnostic Codes 5257 (2008). 

3.  The criteria for a separate disability rating of 20 
percent, but no higher, for early degenerative changes of the 
left knee associated with instability of the right knee, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case the appeals decided in this decision stem from 
the initial grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  See, e.g., Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In addition, since this 
appeal stems from disagreement with the initial ratings 
following the grants of service connection, the notice 
requirements regarding claims for increased rating claims as 
set forth in Vazquez-Flores v. Peake are inapplicable.  See 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008). 

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the record.   
The Veteran has also been accorded multiple VA  examinations 
for evaluation of his left knee and back disabilities.  He 
and his representative also assisted in the development of 
his claims during a March 2005 teleconference with a Decision 
Review Officer, which the Veteran elected in lieu of an RO 
hearing.  In addition, in correspondence dated in July 2005 
the Veteran advised that he had reviewed the July 2005 
Supplemental Statement of the Case, and had no additional 
evidence to submit.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008). 

Low back strain

In a rating decision dated in July 2003 the Veteran was 
granted service connection for chronic strain with low back 
pain, at which time an initial 10 percent disability rating 
was assigned effective as of May 16, 2003.  The Veteran seeks 
an initial disability rating in excess of 10 percent.

Since the grant of service connection, the Veteran's back 
disability has been rated under the provisions of Diagnostic 
Code 5295 which provides the rating criteria for a 
lumbosacral strain.

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the Veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  However, under both the 
prior or the amended regulations, degenerative arthritis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (as in effect before 
and after September 2003).

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that when there was a lumbosacral strain that was slight, 
manifested by subjective symptoms, a noncompensable 
disability rating was warranted.  A lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
disability rating.  A 20 percent disability rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A maximum 40 percent disability 
rating is warranted for severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in effect prior 
to September 26, 2003).

Additional potentially applicable diagnostic code provisions 
regarding the lumbar spine which could provide an increased 
disability rating prior to September 26, 2003, have also been 
considered.

A 60 percent disability rating was warranted for residuals of 
a fractured vertebra if there was abnormal mobility requiring 
a neck brace (jury mast) but no spinal cord involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  A 100 percent 
disability rating for residuals of fracture of a vertebra was 
warranted if there was spinal cord involvement and the 
injured individual was bedridden or required long leg braces.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in effect prior 
to September 26, 2003).  

A 60 percent disability rating was also given for complete 
bony fixation (ankylosis) of the spine at a favorable angle 
and a 100 percent disability rating was given for ankylosis 
of the spine at an unfavorable angle with marked deformity 
and involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (as in effect prior to 
September 26, 2003).  A 50 percent disability rating was also 
given for unfavorable ankylosis of the lumbar spine, and a 40 
percent disability rating for favorable ankylosis of the 
lumbar spine (Diagnostic Code 5289)(as in effect prior to 
September 26, 2003).  

A 10 percent disability rating was warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability rating was warranted for moderate limitation of 
motion, and a 40 percent disability rating required severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003).  

The amended regulations, effective September 26, 2003, 
revised the schedular criteria for rating spine disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  
Beginning September 26, 2003, a 10 percent disability rating 
is warranted when forward flexion of the thoracolumbar spine 
is greater than 60 degrees but not greater than 85 degrees; 
or where the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or where there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or where there is vertebral body 
fracture with loss of 50 percent or more of the height.

A disability rating of 20 percent is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or where the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent disability rating is warranted when forward 
flexion of the thoracolumbar spine is zero degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  
For VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  A 50 percent disability 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5241, Note (2).  
 
The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  A 10 percent disability rating 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A disability rating of 20 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A disability rating of 
40 percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  The 
highest disability rating of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

A VA examination report dated in July 2003 shows that there 
was evidence of pain at L4-L5, however, X-rays of the lumbar 
spine were negative, and spinal musculature was symmetrical.  
Forward flexion was zero to 90 degrees; extension was 
approximately 30 degrees; and right and left bending was 
approximately 35 degrees.  Strength was 5/5 in bilateral hip 
flexors, hip extensors, quadriceps, hamstring, tibialis 
anterior, extensor hallucis, longus, and gastrocnemius.  
There was no spasm, weakness, or ankylosis, and straight leg 
raising test was negative.  The examiner noted that the 
Veteran did not wear a back brace.  The assessment was low 
back pain, probable chronic strain.

A VA examination report dated in March 2005 shows that the 
examiner indicated that there was pain in the L4-L5 region, 
with no radiculopathy.  The Veteran was said to have good 
motion in his back, with forward flexion to about 80 degrees, 
extension of about 25 degrees, right and left lateral flexion 
to 25 degrees, and rotation to 30 degrees on both sides.  The 
examiner also noted that the Veteran was modestly tender in 
the paraspinal region of L4-S1, but found no point tenderness 
and no step off.  X-rays of the lumbar spine showed 
lumbarized S1 segment, with some slight facet arthrosis in 
the region.  S1-S2 disk space was slightly narrow with no 
significant spondylolisthesis noted.  The assessment was 
lumbar spondylosis.

Although both VA examinations confirm that the Veteran has 
some limitation of motion of the lumbar spine, the Veteran 
does not wear a jury mast or long leg braces, and is not 
bedridden.  There is also no involvement of the cervical or 
dorsal spines, no report of any fracture, marked deformity, 
or ankylosis of the lumbar spine, and no report of any sacro-
iliac injury or weakness.  Consequently, rating under the 
provisions of Diagnostic Codes 5285-5291 and 5294 is thus not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5294 
(as in effect prior to September 26, 2003).  A disability 
rating of 20 percent or higher under the current schedular 
provisions is also not warranted since forward flexion of the 
thoracolumbar spine is greater than 60 degrees; since the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees; and since there are no reported 
findings of muscle spasm or guarding.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (effective September 26, 2003).  
In fact, the July 2003 VA examiner specifically pointed out 
that there was no spasm or weakness noted, and the May 2005 
VA examiner indicated that the Veteran had no numbness, 
tingling, buttock pain, or thigh pain.  Although there is 
evidence of an antalgic gait, there is, again, no medical 
evidence of muscle spasm or guarding, so an increased 
disability rating of 20 percent under the current rating 
criteria is not warranted.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment).  

The record also contains no evidence of intervertebral disc 
syndrome, so evaluation under Diagnostic Code 5243 is, 
likewise, not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

However, in view of the aforestated VA examination findings, 
and the Veteran's reports of low back pain, evaluation under 
the provisions of Diagnostic Codes 5292 and 5295 under the 
prior schedular provisions is warranted.

The record contains no evidence of any muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position; which, if found, would 
support a disability rating of 20 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (as in effect prior to September 
26, 2003).  Therefore, a disability rating in excess of 10 
percent under the provisions of Diagnostic Code 5295 is not 
warranted.  

However, the Board notes that the July 2003 VA examiner 
suggested that there was pain on range of motion, and the 
March 2005 VA examiner commented that there was mild to 
moderate pain on range of motion.  The examiner further 
remarked that pain could further limit function after the 
Veteran's being on his feet all day.  Based on this evidence, 
and the Veteran's claim of "worse pain in his back," the 
Board finds that the criteria for a disability rating of 20 
percent under the provisions of Diagnostic Code 5292 have 
been met.  See 38 C.F.R. §§ 3.102, 4.40, 4.45; DeLuca, 8 Vet. 
App. at 202; and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  A higher disability rating of 40 percent for severe 
limitation of motion is not warranted based on objective 
range of motion findings.

In this case, the Veteran's reports of pain on motion have 
been recognized by the assignment of a 20 percent disability 
rating.  As noted above, this is an initial disability rating 
case, and consideration has been given to "staged ratings" 
since service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson, 
12 Vet. App. at 119.  However, there appears to be no 
identifiable period of time since the effective date of 
service connection, during which the Veteran's low back 
disorder warranted a disability rating higher than 20 
percent.

It is important to emphasize that while the Board is required 
to consider the effects of pain when making a rating 
determination, which has been done in this case, the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Left knee

The Veteran seeks an initial disability rating in excess of 
10 percent for his service-connected lateral instability of 
the left knee and, and a separate disability rating in excess 
of 10 percent for his service-connected degenerative changes 
of the left knee.

Under the provisions of Diagnostic Code 5257, a 10 percent 
disability rating is warranted for slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
disability rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee, and the 
maximum 30 percent disability rating is warranted for severe 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability, but only if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 
9-98. 

As noted above, Diagnostic Code 5003 provides for 
degenerative arthritis and mandates that the disability be 
rated upon the limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).  If the disability is noncompensable under the 
appropriate diagnostic code provision for the joint involved, 
a 10 percent disability rating will be for application for 
such major joint or group of minor joints affected by 
limitation of motion.  Id.  

Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2008).

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.  A 30 percent disability rating 
is the highest available under Diagnostic Code 5260.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating, and 
extension limited to 15 degrees warrants a 20 percent 
disability rating.  Extension limited to 20 degrees warrants 
a 30 percent disability rating, extension limited to 30 
degrees warrants a 40 percent disability rating, and 
extension limited to 45 degrees warrants a 50 percent 
disability rating.  A 50 percent disability rating is the 
highest available under Diagnostic Code 5261.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2008).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2008). 

The Veteran describes pain in his left knee after repetitive 
motion (standing and walking), along with some popping and 
catching.  He also reports that he uses a knee brace, and 
that he occasionally uses a cane for stability, but that he 
had no problem with fatigue or lack of endurance.  

During the July 2003 VA examination, the Veteran reported 
that his left knee had popped out three to four times over 
the preceding  three years, but denied any catching, 
unsteadiness, or falls.  He also denied using crutches, a 
cane, a walker, or any other orthotics.  Physical examination 
revealed range of motion from zero to 140 degrees, which the 
examiner indicated was normal, but pain with flexion of the 
left knee past 120 degrees was noted.   The examiner reported 
that gait pattern was normal, and the left knee was stable to 
varus and valgus stressing at full extension and 30 degrees 
of flexion.  The examiner did note that there was mild 
instability of the Lachman's and anterior drawer sign on the 
left knee.  He also remarked that the Veteran did have 
popping and catching, as well as pain, over the medial aspect 
of the knee.  He added that there were flare-ups associated 
with activity on a daily basis.  The examiner indicated that 
there was additional limitation of motion and functional 
impairment during these flare-ups, as well as, demonstrated 
pain on range of motion testing.  There was tenderness over 
the medial and lateral joint line of the left knee, but there 
was no effusion or patellar tenderness.  Examination also 
revealed pain with McMurray's testing, but no audible or 
palpable click, and no ankylosis of the left knee.  

The examiner suggested that it was conceivable that increased 
pain could further limit functioning, particularly after the 
Veteran has been on his feet all day.  The examiner 
cautioned, however, that it was not feasible to attempt to 
express any of this in terms of additional limitations of 
motion, as these matters could not be determined with any 
degree of medical certainty. 

The March 2005 VA examination report shows that the examiner 
indicated that there had really been no significant change 
since the prior VA examination of the Veteran, other than 
some time related progression of the arthritis, as would be 
expected in a two year gap.  Even so, the examiner noted that 
the Veteran did have some pain and loss of motion with 
repetitive activity.  Physical examination revealed a 1+ 
Lachman's and a positive McMurray's with a painful click.  
Examination also revealed a positive patellofemoral grind, 
but no quadriceps or calf atrophy.  Range of motion was from 
zero degrees to 135 degrees of flexion.  

Having carefully considered the evidence of record, the Board 
finds that the July 2003 examination findings of mild 
instability meet the slight recurrent subluxation or lateral 
instability criteria for a disability rating of 10 percent 
under Diagnostic Code 5257.  A higher disability rating is 
not warranted under this diagnostic code provision since 
there is no objective medical evidence of moderate 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board notes the July 2003 VA examiner's observation and 
report of a normal gait as juxtaposed to the Veteran's 
contention that he alters his gait as needs dictate.  While 
not discounting the veracity of the Veteran's lay evidence 
(see Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (holding that lay evidence is one type of evidence that 
must be considered, if submitted, when a Veteran's claim 
seeks disability benefits), the Board is in no position to 
draw any conclusions one way or another with regard to the 
Veteran's gait, particularly when said altered gait was not 
manifested during examination or reported by the examiner.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, even 
assuming, arguendo, that the Veteran generally ambulates with 
an antalgic gait, the record contains no medical evidence of 
moderate instability, and the Board is precluded from 
interjecting its own medical opinion.  Id.  The criteria for 
a higher disability rating under the provisions of Diagnostic 
Code 5257 are, thus, not met.  Id.  

Notwithstanding the foregoing, the examination findings 
showed that the Veteran's left knee motion was clearly 
limited by pain.  The Board will therefore consider whether a 
higher separate disability rating under the provisions of 
Diagnostic Code 5003 for limitation of motion is warranted.  
DeLuca, 8 Vet. App. at 206-07.  

Although left knee motion was limited by pain, both 
examinations show that the Veteran was able to forward flex 
to at least 120 degrees before the onset of pain.  Limitation 
of motion is thus noncompensable under the provisions of 
either Diagnostic Codes 5260 or 5261.  However, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Based on objective, albeit noncompensable, findings of 
limitation of motion (including the Veteran's subject report 
of the left knee popping out), the Board finds that the 
Veteran meets the criteria for the currently assigned 
separate disability rating 10 percent Diagnostic Code 5003.

As noted above, the VA examiner in July 2003 and March 2005 
show that the Veteran experiences additional pain on range of 
motion, and that the pain could further limit function after 
the Veteran's being on his feet all day.  The Veteran has  
put forth credible reports of pain on repetitive use of the 
joint.  As noted above, VA must consider additional 
functional loss on use due to pain on motion or due to flare-
ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 205-206. Taking all of the evidence of record 
into consideration, the Board finds that the Veteran's left 
knee disability is likely manifested by additional functional 
limitation due to pain on repetitive motion such that the 
criteria for a disability rating of the next higher 20 
percent have been met.  Id. 

Extra-schedular consideration

The assignment of an extra-schedular disability rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected low back or left knee 
disabilities have resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned disability ratings, or that 
either has necessitated frequent periods of hospitalization.  
In fact, the Veteran has never been hospitalized for 
treatment of his service-connected low back or left knee 
disability.  
Moreover, while a "return to school or work" slip dated in 
March 2005 advises that the Veteran was under a private 
physician's care from March 2004 to March 2005, there is no 
indication that the Veteran was unable to sustain employment 
due solely to his service-connected low back or left knee 
disability.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

An initial disability rating of 20 percent for chronic strain 
with low back pain is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An initial disability rating in excess of 10 percent for 
instability of the left knee is denied.

An separate disability rating of 20 percent for degenerative 
changes of the left knee is granted, subject to the law and 
regulations governing the payment of monetary benefits.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


